Action for permanent injunction restraining defendants from using the name “ Santini Jerome Ave. & 170th Street Storage Corporation,” or the name “ Santini Storage,” or the expression “ Jerome Avenue and 170th Street,” or the name “ Santini,” or from using the name “ Santini ” either alone or in conjunction with other words and symbols or any abbreviation, contraction or imitation of the name “ Santini; ” enjoining defendants from using a color scheme on its vans and other public vehicles similar to plaintiff’s and from using an emblem, design or insignia consisting of two circles, one within the other, similar in design and color to plaintiff’s and enjoining defendants from advertising in any manner calculated to deceive the public into the belief that defendants’ business is plaintiff’s business. Plaintiff appealed from the judgment in so far as it did not restrain the defendants from using the name “ Santini Jerome Ave. & 170th Street Storage Corp.” and/or the name “ Santini” in the moving and storage business. Judgment unanimously affirmed, with costs. No opinion. Present — McAvoy, Townley, Untermyer and Dore, JJ.